DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 24 recites the limitation "the outer face of the inner casing” and the inner face of the outer casing" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 23 recites the limitation "the third locking member” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 Claim 18 is rejected as depending from a rejected base claim.
Allowable Subject Matter
Claims 13-16, 19-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowability:  Philips (US 1213001) teaches a device comprising a trocar comprising a tubular body (26) and an injector (pointed head 20a) mounted such that the injector slides at least partially inside the tubular body of the trocar between a first position in which an injection end of the injector is fully retracted inside the tubular body (fig. 3), and a second position in which the injection end of the injector projects outside of the tubular body of the trocar (fig. 2); a guide member comprising an outer casing secured to the injector (cannula 10, fig. 2) and an inner casing configured to move in translation inside the outer casing (tube 25, fig. 2), the inner casing being connected to the trocar (tube 25 is connected to curette 26 via shoulder 27, fig. 3) and a first locking member configured to block a movement of the trocar (lock nut 31, pg. 2, ll. 41-45); and a second locking member configured to block a movement of the injector in which the injector is retracted inside the trocar (thumb screw 39, pg. 2, ll. 65-70, fig. 4)  but fails to teach the inner casing comprising a cup configured to bear on a top part of the egg. It would not have been obvious to modify the Philips’ inner casing with a cup as it would interfere with the trocar or the curette 26 retracting into cannula 10.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647